Hines, J.
I concur in the result reached. I think the measure of damages laid down by the Court of Appeals is not the correct rule. On the contrary I am of the opinion that the measure of damages for a breach of contract of sale of land is the difference between the contract price and the market value of the land at the time of the breach. King v. Brice, 145 Ga. 65 (3) (supra). Any rule fixing a smaller measure of damages would tempt the vendor, in any case where the property increased in value, to violate his contract. Bryant v. Hambrick, 9 Ga. 133. From this temptation we should deliver vendors. If the vendee is admitted into possession of land, and after the breach of the contract of sale cuts timber from the land, his damages for the breach of the contract of sale should not be lessened by the value of such timber, because that would be taking from the vendee something to which he was entitled under his contract of purchase, and giving it to the vendor.